Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 6

Dated as of August 28, 2013

to

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 24, 2009, as amended and restated as of February 2, 2011

THIS AMENDMENT NO. 6 (this “Amendment”) is made as of August 28, 2013 by and
among Inergy, L.P., a Delaware limited partnership (the “Borrower”), the
financial institutions listed on the signature pages hereof (collectively, the
“Lenders”), and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), under that certain Amended and Restated Credit
Agreement dated as of November 24, 2009, as amended and restated as of
February 2, 2011, by and among the Borrower, the lenders party thereto and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”). Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings given to
them in the Credit Agreement.

WHEREAS, pursuant to Section 6.09 of the Credit Agreement, the Borrower has
previously requested the Administrative Agent to consent to, and the
Administrative Agent has consented to, the change of the Borrower’s fiscal year
end from September 30 to December 31 (the “Fiscal Year Change”);

WHEREAS, in connection with the Fiscal Year Change, the Borrower has requested
that the Lenders and the Administrative Agent agree to make certain amendments
to the Credit Agreement to reflect the Fiscal Year Change;

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree to enter into this Amendment.

1. Amendments to the Credit Agreement. Effective as of the Effective Date
defined below, the parties hereto agree that the Credit Agreement is hereby
amended as follows:

(a) The definition of “Consolidated EBITDA” appearing in Section 1.01 of the
Credit Agreement is amended to (i) add the proviso “; provided, further, that
for the purposes of determining Consolidated EBITDA for any period during which
the Borrower or any of its Subsidiaries sells, transfers or otherwise disposes
of (including any sale and leaseback of assets) any asset or assets to any
Person as permitted hereunder (each, a “Permitted Disposition”), Consolidated
EBITDA shall be adjusted in a manner reasonably satisfactory to the
Administrative Agent to give effect to the consummation of such Permitted
Disposition on a pro forma basis, as if such Permitted Disposition occurred on
the first day of such period” to the end of the first sentence thereof and
(ii) amend and restate the final paragraph thereof in its entirety to read as
follows:



--------------------------------------------------------------------------------

For the avoidance of doubt:

(i) prior to the Merger Date, Consolidated EBITDA shall not include or give
effect to the income (or loss) of NRGM and its subsidiaries, except to the
extent that any such income has been actually received by the Borrower or any
Subsidiary (other than NRGM and its subsidiaries) in the form of NRGM Cash
Distributions (as defined below) and, for the avoidance of doubt, the foregoing
additions to, and subtractions from, Consolidated EBITDA described in this
definition shall not give effect to any items (other than such income so
actually received) attributable to NRGM and its subsidiaries. As used herein,
“NRGM Cash Distributions” means, for any period, cash dividends or similar cash
distributions received from NRGM as distributions on equity interests or
incentive distributions; provided that, for each of the first three fiscal
quarters beginning with the first fiscal quarter ending on or after the
Amendment No. 6 Effective Date during which the Borrower acquires common units
of NRGM (regardless, in the case of the first such quarter, whether it is a full
fiscal quarter or a partial fiscal quarter), the Borrower may include, solely
for purposes of calculating Consolidated EBITDA, the pro forma benefit of
Anticipated NRGM Cash Distributions (as defined below) for such period. As used
herein, “Anticipated NRGM Cash Distributions” means, for any period, an amount
equal to the product of (x) the Annualization Factor multiplied by (y) the
aggregate amount of NRGM Cash Distributions actually received by the Borrower
since the first date to occur after the Amendment No. 6 Effective Date on which
the Borrower acquires common units of NRGM (provided that, solely with respect
to such first fiscal quarter, the Borrower shall be deemed to have received the
NRGM Cash Distributions paid in respect of the amount of such equity interests
and incentive distributions held by the Borrower at the end of such first fiscal
quarter as if the Borrower held such equity interests and incentive
distributions on the first day of such fiscal quarter);

(ii) prior to the Merger Date, Consolidated EBITDA shall include income from
CMLP only to the extent that any such income has been actually received by the
Borrower or any Subsidiary (other than CMLP and its subsidiaries and NRGM and
its subsidiaries) in the form of CMLP Incentive Distributions (as defined
below). As used herein, “CMLP Incentive Distributions” means, for any period,
cash dividends or similar cash distributions received from CMLP as general
partner interests and incentive distributions received by the Borrower or its
Subsidiaries; provided that, for each of the first three fiscal quarters ending
on or after the Amendment No. 6 Effective Date (regardless, in the case of the
first such quarter, whether it is a full fiscal quarter or a partial fiscal
quarter), the Borrower may include, solely for purposes of calculating
Consolidated EBITDA, the pro forma benefit of Anticipated CMLP Incentive
Distributions (as defined below) for such period. As used herein, “Anticipated
CMLP Incentive Distributions” means, for any period, an amount equal to the
product of (x) the Annualization Factor multiplied by (y) the aggregate amount
of CMLP Incentive Distributions actually received by the Borrower or its
Subsidiaries since the Amendment No. 6 Effective Date (provided that, solely
with respect to such first fiscal quarter, the Borrower shall be deemed to have
received the CMLP Incentive Distributions paid in respect of the amount of such
general partner interests and incentive distributions held by the Borrower at
the end of such first fiscal quarter as if the Borrower held such general
partner interests and incentive distributions on the first day of such fiscal
quarter);

(iii) on and after the Top Off Date and prior to the Merger Date, Consolidated
EBITDA shall not include or give effect to the income (or loss) of CMLP and its
subsidiaries, except to the extent that any such income has been actually
received by the

 

2



--------------------------------------------------------------------------------

Borrower or any Subsidiary (other than CMLP and its subsidiaries or NRGM and its
subsidiaries) in the form of CMLP Cash Distributions (as defined below) and, for
the avoidance of doubt, the foregoing additions to, and subtractions from,
Consolidated EBITDA described in this definition shall not give effect to any
items (other than such income so actually received) attributable to CMLP and its
subsidiaries. As used herein, “CMLP Cash Distributions” means, for any period,
cash dividends or similar cash distributions received from CMLP as distributions
on equity interests (other than any CMLP Incentive Distributions); provided
that, for each of the first three fiscal quarters ending on or after the Top Off
Date (regardless, in the case of the first such quarter, whether it is a full
fiscal quarter or a partial fiscal quarter), the Borrower may include, solely
for purposes of calculating Consolidated EBITDA, the pro forma benefit of
Anticipated CMLP Cash Distributions (as defined below) for such period. As used
herein, “Anticipated CMLP Cash Distributions” means, for any period, an amount
equal to the product of (x) Annualization Factor multiplied by (y) the aggregate
amount of CMLP Cash Distributions actually received by the Borrower since the
Top Off Date (provided that, solely with respect to such first fiscal quarter,
the Borrower shall be deemed to have received the CMLP Cash Distributions paid
in respect of the amount of such equity interests (other than any CMLP Incentive
Distributions) held by the Borrower at the end of such first fiscal quarter as
if the Borrower held such equity interests on the first day of such fiscal
quarter); and

(iv) on and after the Merger Date, Consolidated EBITDA shall not include or give
effect to the income (or loss) of NRGM and its subsidiaries, except to the
extent that any such income has been actually received by the Borrower or any
Subsidiary in the form of NRGM Combined Cash Distributions (as defined below)
and, for the avoidance of doubt, the foregoing additions to, and subtractions
from, Consolidated EBITDA described in this definition shall not give effect to
any items (other than such income so actually received) attributable to NRGM and
its subsidiaries. As used herein, “NRGM Combined Cash Distributions” means, for
any period, cash dividends or similar cash distributions received from NRGM as
distributions on equity interests or incentive distributions; provided that, for
each of the first three fiscal quarters ending on or after the Merger Date
(regardless, in the case of the first such quarter, whether it is a full fiscal
quarter or a partial fiscal quarter), the Borrower may include, solely for
purposes of calculating Consolidated EBITDA, the pro forma benefit of
Anticipated NRGM Combined Cash Distributions (as defined below) for such period.
As used herein, “Anticipated NRGM Combined Cash Distributions” means, for any
period, an amount equal to the sum of (A) an amount equal to the product of
(x) the Annualization Factor multiplied by (y) the aggregate amount of NRGM
Combined Cash Distributions actually received by the Borrower since the Merger
Date (provided that, solely with respect to such first fiscal quarter, the
Borrower shall be deemed to have received the NRGM Combined Cash Distributions
paid in respect of the amount of such equity interests and incentive
distributions held by the Borrower at the end of such first fiscal quarter as if
the Borrower held such equity interests and incentive distributions on the first
day of such fiscal quarter) plus (B) an amount equal to the product of (x) the
Annualization Factor multiplied by (y) the NRGM Incentive Distribution Amount.
Notwithstanding the foregoing, and solely with respect to any NRGM units
acquired at any time after the first fiscal quarter ending after the Merger Date
as permitted under Section 6.04(a)(10), Consolidated EBITDA shall be calculated
giving pro forma effect to the anticipated NRGM Combined Cash Distributions in
respect of such NRGM units in a manner consistent with this paragraph (iv).

 

3



--------------------------------------------------------------------------------

(b) Section 1.01 of the Credit Agreement is amended to add the following
definitions thereto in the appropriate alphabetical order and, where applicable,
replace the corresponding previously existing definitions:

“Amendment No. 6 Effective Date” means August 28, 2013.

“Annualization Factor” means, with respect to any date:

(a) for the first fiscal quarter ending after such date (whether such fiscal
quarter is a full fiscal quarter or a partial fiscal quarter), 4;

(b) for the second fiscal quarter ending after such date, 2; and

(c) for the third fiscal quarter ending after such date, a fraction (expressed
as a decimal) equal to 4/3.

“CMLP” means Crestwood Midstream Partners LP, a Delaware limited partnership.

“Fiscal Year” means the 52-week fiscal year of any Person ending December 31 of
each calendar year.

“Merger Date” means the date on which the CMLP Acquisition is consummated, as
such term is defined in that certain Consent, Amendment and Waiver No. 5 to
Amended and Restated Credit Agreement of the Borrower dated as of May 23, 2013
among the Borrower, the Administrative Agent and the Lenders party thereto.

“NRGM Incentive Distribution Amount” means an amount equal to the product of
(x) the total number of NRGM units outstanding immediately after the Merger
Date, multiplied by (y) the total incentive distributions made by NRGM in the
fiscal quarter ending immediately prior to the Merger Date, divided by (z) the
total number of NRGM units outstanding as of the last day of the fiscal quarter
ending immediately prior to the Merger Date.

“Top Off Date” means the date on which the transactions set forth in
Section 1.02(a) or 1.02(b) of that certain Follow-On Contribution Agreement
dated as of May 5, 2013 among Crestwood Gas Services Holdings LLC, a Delaware
limited liability company, Crestwood Holdings LLC, a Delaware limited liability
company, the Borrower and Inergy GP are consummated.

(c) Section 3.17 of the Credit Agreement is amended and restated in its entirety
to read as follows:

SECTION 3.17. Fiscal Year. The Fiscal Year of each Credit Party begins on
January 1 and ends on December 31 of each calendar year.

(d) Section 5.01(d) of the Credit Agreement is amended to delete the phrase
“November 30 of the applicable” appearing therein and to replace such phrase
with the phrase “sixty (60) days after the end of each”.

(e) Section 6.04(a) of the Credit Agreement is amended to (i) change existing
clause (10) thereof to a new clause (11) thereof and (ii) add the following as a
new clause (10) thereof:

 

4



--------------------------------------------------------------------------------

(10) investments in NRGM units acquired after the Merger Date by the Borrower or
any Subsidiary (other than NRGM and its subsidiaries) (i) as consideration for
any Permitted NRGM Dropdown or (ii) pursuant to a contribution or other
distribution made to the Borrower or any such Subsidiary

2. Conditions of Effectiveness. This Amendment shall become effective on the
date that each of the following conditions is met (the “Effective Date”):

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrower, the Required Lenders and the Administrative Agent
and the Consent and Reaffirmation attached hereto duly executed by the
Subsidiary Guarantors.

(b) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to date hereof, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees and
expenses of counsel for the Administrative Agent) required to be reimbursed or
paid by the Borrower in connection with this Amendment.

3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as modified hereby constitutes the
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.

(b) The representations and warranties of the Borrower set forth in the Credit
Agreement as amended hereby are true and correct on and as of the date hereof in
all material respects (other than those representations and warranties already
qualified by materiality or material adverse effect, such representations and
warranties to be accurate in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date in all material
respects (other than those representations and warranties already qualified by
materiality or material adverse effect, such representations and warranties to
be accurate in all respects).

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Credit Document shall mean and be a reference to
the Credit Agreement as modified hereby.

(b) Each Credit Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c) Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Credit Documents or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

5



--------------------------------------------------------------------------------

(d) Upon the effectiveness hereof, this Amendment shall be a Credit Document for
all purposes.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

INERGY, L.P., as the Borrower By:   INERGY GP, LLC, its general partner By  
LOGO [g591548g47s87.jpg]   Name:   Michael J. Campbell   Title:   SVP-CFO

JPMORGAN CHASE BANK, N.A.,

individually as a Lender and as Administrative Agent

By:   LOGO [g591548g69z76.jpg] Name: Kenneth J. Fatur Title: Managing Director
Name of Lender: Wells Fargo Bank, N.A. By   LOGO [g591548g43m98.jpg]   Name:  
Andrew Ostrov   Title:   Director Name of Lender: BARCLAYS BANK PLC By   LOGO
[g591548g22r00.jpg]   Name:   Sreedhar R. Kona   Title:   Vice President Name of
Lender: Credit Suisse AG, Cayman Islands Branch By   LOGO [g591548g87t61.jpg]  
Name:   MIKHAIL FAYBUSOVICH   Title:   AUTHORIZED SIGNATORY For any Lender
requiring a second signature line: By   LOGO [g591548g23w86.jpg]   Name:  
Jean-Mare Vauclair   Title:   Authorized Signatory MORGAN STANLEY BANK, N.A. By
  LOGO [g591548g23y25.jpg]  

Name:

  William Jones  

Title:

  Authorized Signatory Name of Lender: Citibank, N.A. By   LOGO
[g591548g79n70.jpg]   Name:   Todd Mogil   Title:   Vice President

For any Lender requiring a second signature line:

By       Name:     Title:   FIFTH THIRD BANK By   LOGO [g591548g33p55.jpg]  
Name:   Richard Butler   Title:   Senior Vice President Name of Lender: COMERICA
BANK By   LOGO [g591548g85y47.jpg]   Name:   Jeff Treadway   Title:   Vice
President ROYAL BANK OF CANADA By   LOGO [g591548g83n81.jpg]   Name:   Jason S.
York   Title:   Authorized Signatory

Name of Lender: Bank of Tokyo-Mitsubishi UFJ, Ltd. By   LOGO [g591548g18f50.jpg]
  Name:   Maria Ferradas   Title:   Vice President

For any Lender requiring a second signature line:

By       Name:     Title:   The Royal Bank of Scotland plc, as a Lender By  
LOGO [g591548g88c30.jpg]   Name:   Sanjay Remond   Title:   Authorised Signatory
Name of Lender:

PNC BANK, NATIONAL ASSOCIATION

By   LOGO [g591548g62l61.jpg]   Name:   David B. Mitchell   Title:   Executive
Vice President For any Lender requiring a second signature line: By       Name:
    Title:   Name of Lender:

BOKF, NA

By   LOGO [g591548g53k78.jpg]   Name:   J. Nick Cooper   Title:   Vice President

For any Lender requiring a second signature line:

By       Name:     Title:   Name of Lender:

RAYMOND JAMES BANK, N.A.

By   LOGO [g591548g66f74.jpg]   Name:   Scott G. Axelrod   Title:   Vice
President Name of Lender:

BRANCH BANKING AND TRUST COMPANY

By   LOGO [g591548g69i43.jpg]   Name:   James Giordano   Title:   Vice President
Name of Lender:

The Private Bank and Trust Company

By   LOGO [g591548g60v46.jpg]   Name:   Zach Strube   Title:   Commercial
Banking Officer U.S. BANK NATIONAL ASSOCIATION, as Lender By   LOGO
[g591548g89c89.jpg]   Name:   Jonathan H. Lee   Title:   Vice President Name of
Lender:

Bank Midwest, a division of NBH Bank, N.A.

By   LOGO [g591548g72l58.jpg]   Name:   Tyson Blau   Title:   Assistant Vice
President

For any Lender requiring a second signature line:

By       Name:     Title:  

 

 

 

Signature Page to Amendment No. 6 to

Amended and Restated Credit Agreement

Inergy, L.P.



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 6 to the Amended and Restated Credit Agreement dated as of
November 24, 2009, as amended and restated as of February 2, 2011 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) by and
among Inergy, L.P., the financial institutions from time to time party thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), which Amendment No. 6 is dated as of August 28, 2013
(the “Amendment”). Capitalized terms used in this Consent and Reaffirmation and
not defined herein shall have the meanings given to them in the Credit
Agreement.Without in any way establishing a course of dealing by the
Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Credit Agreement and any
other Credit Document executed by it and acknowledges and agrees that such
Credit Agreement and each and every such Credit Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed. All references to the
Credit Agreement contained in the above-referenced documents shall be a
reference to the Credit Agreement as so modified by the Amendment.

Dated: August 28, 2013

[Signature Page Follows]



--------------------------------------------------------------------------------

L & L TRANSPORTAION, LLC     STELLAR PROPANE SERVICE, LLC By:   LOGO
[g591548g47s87.jpg]     By:   LOGO [g591548g47s87.jpg] Name:   Michael J.
Campbell     Name:   Michael J. Campbell Title:   SVP - CFO     Title:   SVP -
CFO INERGY TRANSPORTAION, LLC     INERGY SALES & SERVICE, INC. By:   LOGO
[g591548g47s87.jpg]     By:   LOGO [g591548g47s87.jpg] Name:   Michael J.
Campbell     Name:   Michael J. Campbell Title:   SVP - CFO     Title:   SVP -
CFO INERGY FINANCE CORP.     INERGY PARTNERS, LLC By:   LOGO [g591548g47s87.jpg]
    By:   LOGO [g591548g47s87.jpg] Name:   Michael J. Campbell     Name:  
Michael J. Campbell Title:   SVP - CFO     Title:   SVP - CFO TRES PALACIOS GAS
STORAGE LLC     IPCH ACQUISITION CORP. By:   LOGO [g591548g47s87.jpg]     By:  
LOGO [g591548g47s87.jpg] Name:   Michael J. Campbell     Name:   Michael J.
Campbell Title:   SVP - CFO     Title:   SVP - CFO NRGM GP, LLC     TRES
PALACIOS MIDSTREAM, LLC By:   LOGO [g591548g47s87.jpg]     By:   LOGO
[g591548g47s87.jpg] Name:   Michael J. Campbell     Name:   Michael J. Campbell
Title:   SVP - CFO     Title:   SVP - CFO MGP GP, LLC     INERGY MIDSTREAM
HOLDINGS, LP By:   LOGO [g591548g47s87.jpg]     By:   LOGO [g591548g47s87.jpg]
Name:   Michael J. Campbell     Name:   Michael J. Campbell Title:   SVP - CFO  
  Title:   SVP - CFO

Signature Page to Consent and Reaffirmation to Amendment No. 6 to

Amended and Restated Credit Agreement

Inergy, L.P.